PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
The claimant seeks an award of $100,000.00 for the commuter subsidy for fiscal year 1988-1989 due to it in accordance with a contract with respondent. The invoice for the subsidy was submitted to respondent in August 1989 and was dated August 8, 1989; claimant has not been paid. Respondent, while admitting the validity of the claim, states that there were insufficient funds remaining in its appropriation for the fiscal year in question with which the invoice could be paid.
While this is a claim which in equity and good conscience should be paid, the Court finds that an award cannot be made based on the decision in Airkem Sales & Service, et. al. vs. Department of Mental Health, 8 Ct.Cl. 180 (1971).
Claim is disallowed.